Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-9, and 11-14 are pending.
Claims 5, 10 and 15 are cancelled. Claims 1, 6, and 11 are amended.  No claims are added. 

Response to Arguments
Applicant’s amendments filed April 25, 2022, with respect to the Section 112 have been fully considered and are persuasive.  The previous Section 112 rejections have been withdrawn. 
Applicant’s arguments with respect to Section 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
With regards to claims 1, 2, 6, 7, 11, and 12, the claims recite a plurality of elements in relation to a human resources department of an employer, such as database accessibility and device authorizations.  It is unclear if these are attempts to limit the ownership of particular claim elements to a particular company department or accomplish some other goal. As it is improper for a claims to recite a human, for the sake of prosecution, the relationship of those elements to a human resources department will be interpreted as a non-limiting intended use. That is, a system is limited by what a system does, not the job title of a person using it. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 6, 7, 11, and 12 recite the limitation "the human resources department".  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0213437A1 to Howard et al. in view of U.S. Patent Application Publication No. 2006/0018520 to Holloran.
With regards to claims 1, 6, and 11, 
with a private database programmed to be accessible exclusively by a user that is authorized by an employer, the private database programmed to store employee information of existing employees of the employer, the employee information including an existing employee name and an existing employee photograph for each of the existing employees (paragraph [0136], “Either or both of the biometric template database 35 and demographic database 37 can be part of a database of official records (e.g., a database maintained by an issuer such as a department of state, department of motor vehicles, insurer, employer, etc.).”; paragraph [0137], “The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results. In addition, the system 5 could search other databases, such as those linked to the individual's social security number or phone number, and cross-reference these results.”); 
a notification server distinct from the private database and including processing circuitry programmed to transmit an incoming encrypted event, the incoming encrypted event including a name of an employee to be verified and a photograph of the employee to be verified (paragraph [0123], “The workstation 10 can, for example, be a client system, a server system, or a peer system. In one embodiment, the invention is implemented at the server side and receives and responds to requests from a client, such as a reader application running on a user computer.”; paragraph [0128], “As used herein, the WWW also refers at least to documents accessed on secure servers, such as HTTP servers (HTTPS), which provide for encryption and transmission through a secure port.”; paragraph [0133], “In one embodiment, the workstation in this embodiment is programmed convert captured images and/or received data into templates usable by the facial recognition search system, 25 (described further below). However, those skilled in the art will appreciate that the function of converting captured data into biometric templates can, of course, be performed by a separate system (not shown). Biometric templates, after being created at (or otherwise inputted to) the workstation 10 can be added to the database of enrolled biometric templates 25.”; paragraph [0135], “Referring again to FIG. 2, the facial recognition search system 25 includes a search engine capable of searching the database of previously enrolled biometric templates 35.”; paragraph [0137], “The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results.”); and 
a verification server distinct from the private database and coupled to the notification server (paragraph [0163], “The system 50 of FIG. 3 includes a facial recognition search system 52 (“FRS 52”), a web server 54, an investigative workstation 56, a central image server 58 (including a facial recognition interface 60), an intake station 62, a mainframe 64, and a capture station 66. The investigative workstation 56, intake station 62, mainframe 64 each can be a workstation similar to the workstation 10 of FIG. 1. The capture station 66 can be similar to the image/data capture system 15 of FIG. 2.”; paragraph [0165], “The web server 54 can be any type of web server. In one embodiment, the web server 54 is a Covalent Web Server that includes an SQL server, an Identix Enterprise Server, an MSMQ Server, and various Digimarc applications.”) and including processing circuitry programmed to: 
receive the incoming encrypted event including the name of the employee to be verified and the photograph of the employee to be verified, from the notification server (paragraph [0137], “For example, an investigator could use selected aspects of an original probe to probe other databases, and/or use the matches as probes for more matches (as described in our patent application entitled “Systems and Methods for Recognition of Individuals Using Multiple Biometric Searches”, Ser. No. 10/686,005, filed Oct. 14, 2003), which is hereby incorporated by reference. The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results. In addition, the system 5 could search other databases, such as those linked to the individual's social security number or phone number, and cross-reference these results.”; paragraph [0256], “In one embodiment, the search request comes by listing one or more candidates to be investigated on a probe image verification list. FIG. 10 is an illustrative example of a screen shot of a probe image verification list, in accordance with one embodiment of the invention. An investigator selects one or more records on the list to verify.”); 
access the private database based on the incoming encrypted event including the name of the employee to be verified and the photograph of the employee to be verified received from the notification server (paragraph [0137], “Either or both of the biometric template database 25 and demographic database 37 also can be linked to (or part of) databases containing many different types of records, which can enable an user to “mine” the data and link to other information (this may be more advantageous in the web-server embodiment of FIG. 3). For example, an investigator could use selected aspects of an original probe to probe other databases, and/or use the matches as probes for more matches (as described in our patent application entitled “Systems and Methods for Recognition of Individuals Using Multiple Biometric Searches”, Ser. No. 10/686,005, filed Oct. 14, 2003), which is hereby incorporated by reference. The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results. In addition, the system 5 could search other databases, such as those linked to the individual's social security number or phone number, and cross-reference these results.”); 
determine if the name of the employee to be verified, matches one of the existing employee names in the private database (paragraph [0134], “The system 5 also includes a biometric search system which in this embodiment includes a facial recognition search system 25. Of course, it will be appreciated that instead of a face recognition search system 25 as the biometric search system, the system 5 of FIG. 2 could instead use a search system that utilized a different biometric, e.g., fingerprint, iris, palm print, hand geometry, etc. In addition, we expressly contemplate that hybrid biometrics systems (systems that use more than one biometric) are also usable as a biometric search system; one such system is described in our patent application entitled “Systems and Methods for Recognition of Individuals Using Multiple Biometric Searches”, Ser. No. 10/686,005, filed Oct. 14, 2003, which is incorporated herein by reference. We also expressly contemplate that certain graphics processing programs, such as CyberExtruder, can be adapted to work with this and other embodiments of the invention.”; paragraph [0135], “Referring again to FIG. 2, the facial recognition search system 25 includes a search engine capable of searching the database of previously enrolled biometric templates 35. In one embodiment, the facial recognition search system 25 is a facial recognition system employing a local features analysis (LFA) methodology, such as the FACE-IT facial recognition system available from Identix of Minnesota. Other facial recognition systems available from other vendors (e.g., Cognitec FaceVACS, Acsys, Imagis, Viisage, Eyematic, VisionSphere, DreamMirth, C-VIS, etc.) are, of course, usable with at least some embodiments of the invention, as those skilled in the art will appreciate.”; paragraph [0136], “The system 5 also includes a biometric template database 35 comprising previously enrolled biometric templates (e.g., templates adapted to work with the facial recognition search system 25) and a demographic database 37 comprising demographic information 37 associated with each respective biometric template in the biometric template database 25. For example, in one embodiment, the biometric template database 35 and demographic database 37 are associated with a plurality of records of individuals who have obtained an identification document (e.g., a driver's license) in a given jurisdiction. Either or both of the biometric template database 35 and demographic database 37 can be part of a database of official records (e.g., a database maintained by an issuer such as a department of state, department of motor vehicles, insurer, employer, etc.).”; paragraph [0137], “Either or both of the biometric template database 25 and demographic database 37 also can be linked to (or part of) databases containing many different types of records, which can enable an user to “mine” the data and link to other information (this may be more advantageous in the web-server embodiment of FIG. 3). For example, an investigator could use selected aspects of an original probe to probe other databases, and/or use the matches as probes for more matches (as described in our patent application entitled “Systems and Methods for Recognition of Individuals Using Multiple Biometric Searches”, Ser. No. 10/686,005, filed Oct. 14, 2003), which is hereby incorporated by reference. The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results. In addition, the system 5 could search other databases, such as those linked to the individual's social security number or phone number, and cross-reference these results.”; paragraph [0246], “Referring again to FIG. 4, the face search server 86 receives search requests from the investigator workstation 56, distributes the search to the search engines 94, collects and compiles the resulting match set, and returns the match set to the requesting investigator workstation 56. In one embodiment, the face database 96 is partitioned so that a given search engine 94 searches only its respective partition.”; paragraph [0251], “The non template face data server 78 (also referred to herein as the misc. face data server 78) maintains the database of face template related data. In one embodiment, face template related data includes data other than the face template itself, such as name, address, biometric information (e.g., fingerprints), and alignment information. Each face template in the FID Files 96 has a respective entry in the misc. face database.”); 
if the name of the employee to be verified does not match one of the existing employee names in the private database, transmit no verification notification regarding the incoming event and await another incoming event (paragraph [0254], “The search engine 94 searches for matching templates that are stored on the database partition that is physically on the same machine as the search engine 94 (step 304). For each entry in the search list, the face template is retrieved from the face database (step 306), and it is matched against the probe face. A confidence score is created and stored for each of those matches (step 308). The finished array of search results is sent to the requesting face search server 86 (step 312). A match result record consists of the face template identifier, the subject identifier and the match score.”; paragraph [0301], “After the database is searched for matching images, one of two results may occur.”; paragraph [0302], “1. No match may be found: If no image in the Fraud Prevention database resembles the new photo, it is checked off in the Central Image Database as “passed by the system”. This means that the likelihood of match to any one picture is so low that it is not worth reporting it, or having n investigator look at it. This is the result one would normally expect when a customer who is new to the DMV is getting a license for the first time”.); 
if the name of the employee to be verified does match the one of the existing employee names in the private database, determine by biometric verification if the photograph of the employee to be verified, biometrically matches one of the existing employee photographs in the private database (paragraph [0137], “For example, an investigator could use selected aspects of an original probe to probe other databases, and/or use the matches as probes for more matches (as described in our patent application entitled “Systems and Methods for Recognition of Individuals Using Multiple Biometric Searches”, Ser. No. 10/686,005, filed Oct. 14, 2003), which is hereby incorporated by reference. The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results. In addition, the system 5 could search other databases, such as those linked to the individual's social security number or phone number, and cross-reference these results.”; paragraph [0301], “After the database is searched for matching images, one of two results may occur.”; paragraph [0303], “2. Possible matches are found: This outcome requires an investigator to look at the customer's photo and the possible matches found in the IDFPP database. It is up to the investigator to determine if photos are in fact a match and if so, what to do with the information. It is important to remember that the Fraud Prevention software is providing the user with its best assessment and not positive proof.”); and 
if the name of the employee to be verified matches the one of the existing employee names and the photograph of the employee to be verified biometrically matches the one of the existing employee photographs, transmit a positive verification encrypted result notification to a device of the user that is authorized by the human resources department of the employer via the notification server on continuous monitoring basis, …. (paragraph [0027], “Another application provides law enforcement agencies with an investigative tool. The recognition database can discover other identities of a known criminal or may help identify an unidentified decedent.”; paragraph [0137], “For example, an investigator could use selected aspects of an original probe to probe other databases, and/or use the matches as probes for more matches (as described in our patent application entitled “Systems and Methods for Recognition of Individuals Using Multiple Biometric Searches”, Ser. No. 10/686,005, filed Oct. 14, 2003), which is hereby incorporated by reference. The system 5 can use biometrics, such as faces or fingerprints, for the follow-up search, or it can other data, such as names, addresses and date-of-births, for the follow-up search. Effectively, the system 5 turns matches into probes for more matches, and cross-references the results. In addition, the system 5 could search other databases, such as those linked to the individual's social security number or phone number, and cross-reference these results.”; paragraph [0301], “After the database is searched for matching images, one of two results may occur.”; paragraph [0303], “2. Possible matches are found: This outcome requires an investigator to look at the customer's photo and the possible matches found in the IDFPP database. It is up to the investigator to determine if photos are in fact a match and if so, what to do with the information. It is important to remember that the Fraud Prevention software is providing the user with its best assessment and not positive proof.”).
While Howard et al. teaches that the system may be used to discover identities of known criminals, Howard et al. fails to explicitly teach that the positive verification result including multijurisdictional arrest and/or conviction data.  However, Holloran teaches that it was well known in the art to conduct employee background investigations including both biometric and name based checks including multijurisdictional arrest and/or conviction data associated with the employee to be verified (paragraph [0003], “Only two basic methods of performing criminal background investigations are currently in use: (1) fingerprint-based checks and (2) name-based checks.”; paragraph [0046], “Personal Identity Management services will leverage these and other technologies to provide individuals the ability to monitor and control access to information that personally identifies them, such as financial, employment, educational, criminal history, and other types of records, in order to provide a complete picture of who they are, allowing them to prove through a trusted third party that they are suitable to be a volunteer, a good business partner, a trustworthy employee, etc.”), including self-reported multijurisdictional arrest and/or conviction data (paragraph [0089], “The subject employment screening solution is performed as follows: (1) The Individual applies for a job at the Employer's facility and authorizes the Employer to conduct a criminal history background check, self-reporting any previous criminal convictions. (2) The Employer places order for a criminal history background check through its Professional Background Screening Company.”) and to determine if the name of the employee to be verified matches the name of the existing employee in the employee database of the human resources department (paragraph [0061], “Accuracy—As described above, biometric-supported name-based checks permit improved identification accuracy over conventional name-based checks. However, it should be recognized that fingerprint-based checks are still more successful in identifying an individual that has created a completely new identity than a name-based check of a criminal history repository's fingerprint-based database. The content accuracy of the records returned by the type of biometric-supported name-based checks envisioned by this paper would be the same as for fingerprint-based checks conducted for the same purpose. In both cases the applicable state repository would be returning an identical rap sheet.”), and transmitting the positive notification to a device of the user that is authorized by the human resources department of the employer via the notification server on continuous monitoring basis, the positive verification encrypted result notification including the multijurisdictional arrest and/or conviction data associated with the employee to be verified (paragraph [0046], “(3) The Third-Party Repository submits name check orders to a private sector Database Compiler to identify the Volunteers' criminal record histories contained in its commercial criminal history database with periodic re-screenings. (4) The Database Compiler returns the results of the initial name check screening to the Volunteers and changes that occur when the number of offense reports changes during the periodic re-screenings.”).
This part of Holloran is applicable to the system of Howard et al. as they both share characteristics and capabilities, namely, they are directed to determining identity of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of personal identification as disclosed by Howard et al. to include the employee identification as disclosed by Holloran. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Holloran in order to simply and memorably identify issues with current and prospective employees (see paragraph [0046] of by Holloran).

With regards to claims 4, 9, and 14, Howard et al. teaches the biometric verification is based on software and/or hardware running on the verification server including one of automated fingerprint identification system (AFIS) software and/or hardware, automated biometrics identification system (ABIS) software and/or hardware, Cognitec facial recognition software and/or hardware, FaceVACS facial recognition software and/or hardware, IRIS ID identity authentication software and/or hardware, UIDAI face authentication application programming interface (API) software and/or hardware, and PalmSecure biometric authentication software and/or hardware (paragraph [0116], “Examples of human physiological characteristics that can be used as biometric identifiers include (but are not limited to) face, fingerprint (including use for both fingerprint recognition systems and Automated Fingerprint Identification Systems (AFIS)), thumbprint, hand print, iris, retina, hand geometry, finger geometry, thermogram (heat signatures of a given physiological feature, e.g. the face, where the image is captured using a device such as an infrared camera and the heat signature is used to create a biometric template used for matching), hand vein (measuring the differences in subcutaneous features of the hand using infrared imaging), signature, voice, keystroke dynamic, odor, breath, and deoxyribonucleic acid (DNA).”; paragraph [0130], “Many aspects of the invention are usable with other biometric technologies, including but not limited to fingerprint recognition systems, iris recognition systems, hand geometry systems, signature recognition systems, etc.”; paragraph [0383], “In addition, although the systems and methods described herein have been described in connection with facial recognition techniques and fraud prevention, the embodiments of the invention have application with virtually any other biometric technologies that lends itself to automated searching (e.g., retinal scanning, fingerprint recognition, hand geometry, signature analysis, voiceprint analysis, and the like), including applications other than fraud prevention. For example, the systems and user interfaces of the present invention could be used with a fingerprint recognition system and associated search engine, where an investigator is searching a fingerprint database for a match to a latent fingerprint image retrieved from a crime scene.”).

Claims 2, 3, 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0213437A1 to Howard et al. in view of U.S. Patent Application Publication No. 2006/0018520 to Holloran as applied to claims 1, 4, 6, 9, 11, and 14, in view of U.S. Patent Application Publication No. 2019/0325397 to Coats.
With regards to claims 2, 7, and 12, Howard et al. teaches the incoming encrypted event is received from the device of the user that is authorized by the human resources department of the employer (paragraph [0128], “The World Wide Web (WWW) refers at least to the total set of inter-linked hypertext documents residing on hypertext transport protocol (HTTP) servers all around the world. As used herein, the WWW also refers at least to documents accessed on secure servers, such as HTTP servers (HTTPS), which provide for encryption and transmission through a secure port.”; paragraph [0104], “Examples of such information include name, address, birth date, signature and photographic image; the cards or documents may in addition carry other variant data (i.e., data specific to a particular card or document, for example an employee number) and invariant data (i.e., data common to a large number of cards, for example the name of an employer). All of the cards described above will hereinafter be generically referred to as “ID documents”.”; paragraph [0136], “Either or both of the biometric template database 35 and demographic database 37 can be part of a database of official records (e.g., a database maintained by an issuer such as a department of state, department of motor vehicles, insurer, employer, etc.).”) via a … server coupled to the notification server over a communications network, and the positive verification encrypted result notification is transmitted to the device of the user that is authorized by the human resources department of the employer via the … server coupled to the notification server over the communications network (paragraph [0128], “As used herein, the Internet refers at least to the worldwide collection of networks and gateways that use the transmission control protocol/Internet protocol (TCP/IP) suite of protocols to communicate with one another. The World Wide Web (WWW) refers at least to the total set of inter-linked hypertext documents residing on hypertext transport protocol (HTTP) servers all around the world. As used herein, the WWW also refers at least to documents accessed on secure servers, such as HTTP servers (HTTPS), which provide for encryption and transmission through a secure port.”; paragraph [0165], “The web server 54 can be any type of web server. In one embodiment, the web server 54 is a Covalent Web Server that includes an SQL server, an Identix Enterprise Server, an MSMQ Server, and various Digimarc applications.”).
Modified Howard et al. teaches the use of a plurality of web servers for receiving communications which may be argued to be inherently third party servers as it is common knowledge that multiple parties own different part of the paths that form the worldwide collection of networks and gateways, but Howard et al. fails to explicitly teach that the web servers may be via a third party server. However Coats teaches incoming encrypted event is received from the device of the user that is authorized by the human resources department of the employer via a third party server coupled to the notification server over a communications network (paragraph [0061], “Most of these apps then connect via wireless technology to a remote server where the main software application resides and operates. These apps often serve as satellite software capable of interacting with a remote base for multiple functions. Since this technology has greatly expanded in the last decade, FIG. 9 is a schematic representation of how software, such as app-based software, can be used over a series of network servers to help enhance the software layer of the different hardware elements shown at FIG. 7 for use with a platform or the system as shown at FIG. 6, according to an embodiment of the present disclosure.”; paragraph [0072], “On the employer side, the process and associated method provide for the use of a platform 611 with a computer-implemented software system for the exchange of information linked with a background investigation, the platform comprising at least a job seeker device with a network communication capacity for receiving voice communication, direct communication and/or SMS communications using a processor, an interface and a memory in connection with the processor for executing software uploaded from an App server over a network, wherein the job seeker's device has access to the network for communication with a server, at least an employer with a need for a background investigation, and at least one employer-related device with a processor, an interface and a memory in connection with the processor for executing software, wherein an employer representative has access to the server hosting the system for the procurement of services connected via the network, wherein the employer-related device has access to the system for the performance of background investigations, and at least an investigator-held device with a processor, an interface and a memory in connection with the processor for receiving voice communication, direct communication and/or SMS communications as shown with great detail at FIGS. 4-9 and described above.”; paragraph [0077], “Such a “token” may be of any form and format, for example, a key for a two-key code for encryption, or a simple string of characters for database indexing at the server 301.”; paragraph [0078], “At stop 617, the token is sent to the job seeker's device for access to a secure software application. The token, as explained above may be a simple alphanumeric code, a hexadecimal code, or even a higher level security code. In the most security-intensive codes, a SSL Certificate can be sent; these are small data files that digitally bind a cryptographic key to an organization's details. These keys help establish secure connections to web servers such as banking servers, government servers, or law enforcement servers.”)
This part of Coats is applicable to the system of Howard et al. as they both share characteristics and capabilities, namely, they are directed to identity verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Howard et al. to include the third party SMS messaging servers as taught by Coats. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard et al. in order to provide increased accessibility to commonly used and customer preferred commercially available technology (see paragraph [0073] of Coats).


With regards to claims 3, 8, and 13, Howard et al. teaches the incoming encrypted event is received from the device of the user that is authorized by the human resources department of the employer. Modified Howard et al. teaches the use of a plurality of web servers for receiving communications, but Howard et al. fails to explicitly teach that the third party server includes one of an email server, a short message service (SMS) server, a multimedia messaging service (MMS) server, a WhatsApp Messenger server, and a third party messaging platform. 
However Coats teaches the third party server includes one of an email server, a short message service (SMS) server, a multimedia messaging service (MMS) server, a WhatsApp Messenger server, and a third party messaging platform (paragraph [0061], “Recently, with the expansion of connectivity to handheld portable devices, software which once was confined to desktops or servers now has migrated to these devices. A remote store on a server houses multiple “apps” (i.e., an executable file in .app format) which can be uploaded directly by a user into the memory of a portable device for execution. Most of these apps then connect via wireless technology to a remote server where the main software application resides and operates.”; paragraph [0072], “On the employer side, the process and associated method provide for the use of a platform 611 with a computer-implemented software system for the exchange of information linked with a background investigation, the platform comprising at least a job seeker device with a network communication capacity for receiving voice communication, direct communication and/or SMS communications using a processor, an interface and a memory in connection with the processor for executing software uploaded from an App server over a network, wherein the job seeker's device has access to the network for communication with a server, at least an employer with a need for a background investigation, and at least one employer-related device with a processor, an interface and a memory in connection with the processor for executing software, wherein an employer representative has access to the server hosting the system for the procurement of services connected via the network, wherein the employer-related device has access to the system for the performance of background investigations, and at least an investigator-held device with a processor, an interface and a memory in connection with the processor for receiving voice communication, direct communication and/or SMS communications as shown with great detail at FIGS. 4-9 and described above.”).
This part of Coats is applicable to the system of Howard et al. as they both share characteristics and capabilities, namely, they are directed to identity verification systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Howard et al. to include the third party SMS messaging servers as taught by Coats. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Howard et al. in order to provide increased accessibility to commonly used and customer preferred commercially available technology (see paragraph [0073] of Coats).

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./
Examiner, Art Unit 3629                                                                                                                                                                                                    

/SANGEETA BAHL/Primary Examiner, Art Unit 3629